DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-30, 42, 44, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. (US 2016/0262727, hereinafter Dayton ‘727) in view of Lediju et al. (Short-lag spatial coherence of backscattered echoes: imaging characteristics, IEEE Trans Ultrason Ferroelectr Freq Control, 2011 Jul;58(7):1377-88, hereinafter Lediju ‘2011) and/or Li et al. (Visualization of Small-Diameter Vessels by Reduction of Incoherent Reverberation with Coherent Flow Power Doppler, IEEE Trans Ultrason Ferroelectr Freq Control. 2016 Nov; 63(11): 1878–1889, hereinafter Li ‘2016).
In re claim 25, Dayton ‘727 teaches a system, comprising: 
an ultrasound transducer array configured to transmit a plurality of acoustic pulses into a medium populated by an ultrasound contrast agent comprising microbubbles (0021, 0028, 0034, 0072), wherein each respective acoustic pulse is transmitted from one or more elements of the ultrasound transducer array (0064); and 

obtain a response matrix comprising the backscattered signals (0064, 0076, 0090); and
extract a coherent contribution to the backscattered signals from the response matrix and quantify a property of the vascular network (0067, 0072, 0079, changes in density) based on the coherent contribution to the backscattered signals (0064, “spatial coherence,” 0085, i.e. short-lag spatial coherence, which is incorporated and cited in para 0124), or extract an incoherent contribution to the backscattered signals from the response matrix and quantify the property of the vascular network based on the incoherent contribution to the backscattered signals, wherein the backscattered signals are induced by the ultrasound contrast agent and the medium (0064, 0076, 0090). 
In detail, Lediju ‘2011 teaches extract a coherent contribution to the backscattered signals from the response matrix and quantify a property of the vascular network (page 1378, col. left, para 02) based on the coherent contribution to the backscattered signals (abstract, page 1377, I. Introduction; page 1378, II. Short-lag spatial coherence), or extract an incoherent contribution to the backscattered signals from the response matrix and quantify the property of the vascular network based on the incoherent contribution to the backscattered signals (abstract, page 1377, I. Introduction).
quantify a property of the vascular network (title, abstract, fig. 1) based on the coherent contribution to the backscattered signals (page 4, page 5, Principles of CFPD, table 1), or extract an incoherent contribution to the backscattered signals from the response matrix and quantify the property of the vascular network based on the incoherent contribution to the backscattered signals (title, page 2, para 2; page 4, paras 2 & 4; page 5, para 2; page 12, para 2).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Dayton ‘727 to include the features of Lediju ‘2011 in order to improve better contrast, CNR, and SNR, and/or include the features of Li ‘2016 in order to increase SNR and be less susceptible to reverberation clutter and thermal noise. 
In re claim 26, Dayton ‘727 teaches teach further comprising an injection device configured to inject the ultrasound contrast agent into the medium (0042); 
In re claims 27-28, Dayton ‘727 teaches wherein a concentration of the microbubbles is less than about 0.5% (5.times.10.sup.6 microbubbles/mL) bubble concentration by volume; wherein a concentration of the microbubbles is between about 0.5% (5.times.10.sup.6 microbubbles/mL) and about 2% (2.times.10.sup.7 microbubbles/mL) bubble concentration by volume (0043). 
In re claim 29, Dayton ‘727 teaches wherein the backscattered signals are received at every transducer element of the ultrasound transducer array in response to each respective acoustic pulse (0064, 0080).

In re claim 42, Dayton ‘727 teaches teaches wherein the system is a catheter or an ultrasound scanner (0091).
In re claim 44, Dayton ‘727 teaches wherein the acoustic pulses have a frequency of between 1 MHz and 15 MHz (0019, 0025, 0028). 
In re claim 46, Li ‘2016 teaches wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to detect or diagnose a tumor based on the property of the vascular network (page 3, para 3 to page 4, para 2, note that CFPD is used to improve PD imaging that might have limitation in differentiating liver tumor). 
In re claim 48, the limitation here, that “wherein the vascular network comprises a plurality of blood vessels, and wherein a majority of the blood vessels of the vascular network have a diameter less than 1 millimeter (mm)” are intended use. The combined device of Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 is capable of performing on said target because the combined device of Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 meets all the limitation of claim 25. 

Claims 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 in view of Derode et al. (Ultrasonic imaging of highly scattering media from local measurements of the diffusion constant: Separation .
In re claims 31, Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 fail to teach the word “diffusion constant.” But such term was broadly interpreted as diffusive parameters as shown in rejection above. 
If diffusion constant meant something different than diffusive parameters, then Derode ‘2007 teaches wherein extracting the coherent or incoherent contribution to the backscattered signals comprises determining a diffusion constant of the medium (abstract, pages 026602-1; 026602-4, col. right; 026602-7, col. left, etc.)
In re claim 32, Derode ‘2007 also teaches wherein the incoherent contribution to the backscattered signals is extracted from the response matrix (026602-2, col. right; 026602-3), and wherein the diffusion constant of the medium is determined using the incoherent contribution to the backscattered signals (abstract, 026602-4, col. right; III. Separation of coherent and incoherent intensities). 
In re claim 33, Derode ‘2007 teaches wherein the coherent contribution to the backscattered signals is extracted from the response matrix response matrix (026602-2, col. right; 026602-3), and wherein the diffusion constant of the medium is related to the rate of shrinkage of a coherent intensity as a function of the transmitter-receiver distance over time (equation 14, 15, 16, 18, 19, 20, 21, etc.). 
In re claim 34, Derode ‘2007 teaches wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to estimate a scattering mean free path using the diffusion constant of the medium (026602-1; 026602-3, col. right; 026602-4; etc.). 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 to include the features of Derode ‘2007 in order to measure locally the diffusion constant of an acoustic pulsed wave propagating in a strongly disordered 2D medium. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 in view of Naghavi et al. (US 2008/0281205, hereinafter Naghavi ‘205).
In re claim 36, Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 fail to teach wherein the property of the vascular network is a vessel density (0247-0250). 
Nagavi ‘205 teaches wherein the property of the vascular network is a vessel density (0008, 0053, 0104, 0105, 0106, 0135, 0143-0145, 0162, 0163).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 to include the features of Nagavi ‘205 in order to produce anatomical and/or morphological data about a vessel including an extent of plaque development and/or inflammation and vasa vasorum associated with the vessel as well as anatomical and/or morphological data about structures. 

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 in view of Naghavi ‘205 and Derode ‘2007.
In re claim 37, Naghavi ‘205 teaches that the local intensity of a speckle pattern reflects a local echogenicity of an underlying scatterers and depends on a scatterer density and coherence and that the vessel density is related to scatter density and coherence (0143-0144). 
Derode ‘2007 teaches scattering and coherence is related to a scattering mean free path, or the vessel density is the number of blood vessels per unit of tissue volume (026602-1; 026602-3, col. right; 026602-4; etc). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 to include the features of Nagavi ‘205 in order to produce anatomical and/or morphological data about a vessel including an extent of plaque development and/or inflammation and vasa vasorum associated with the vessel as well as anatomical and/or morphological data about structures, and to include the features of Derode ‘2007 in order to measure locally the diffusion constant of an acoustic pulsed wave propagating in a strongly disordered 2D medium.

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 in view of Angelsen et al. (US 2005/0182324, hereinafter Angelsen ‘324).
In re claim 39, Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 fails to teach wherein the property of the vascular network is an anisotropy metric. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 to include the features of Angelsen ‘324 in order to derive anisotropic properties of the scattering cross section from a local region, that can give information of fibrous structures in the tissue.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton ‘727, Lediju ‘2011, and/or Li ‘2016, in view of Recchia et al. (Sensitive Detection of Abnormal Aortic Architecture in Marfan Syndrome With High-Frequency Ultrasonic Tissue Characterization, Volume 91, Issue 4, 15 February 1995; Pages 1036-1043, hereinafter Recchia ‘1995).
In re claim 39, Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 fail to teach wherein the property of the vascular network is an anisotropy metric. 
Recchia ‘1995 teaches wherein the property of the vascular network is an anisotropy metric (0032, 0037-0045).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 to include the features of Recchia ‘1995 in order to identify abnormalities of vessel wall composition, architecture, and material properties.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton ‘727, Lediju ‘2011, and/or Li ‘2016, in view of Angelsen ‘324/Recchia ‘1995 and still further in view of Derode ‘2007. 
In re claim 40, Recchia ‘1995 teaches the anisotropy metric is related to respective scattering [mean free paths] for at least two orientations of the ultrasound transducer array (page 3, perpendicular and parallel direction; page 5 “when the media was insonified parallel compared with perpendicular to … Fig 6 shows the magnitude of ultrasonic anisotropy (difference in integrated backscatter between perpendicular and parallel directions of insonification)). 
Furthermore, Derode ‘2007 teaches each scattering mean free paths for each orientation of the ultrasound transducer array (026602-1; 026602-3, col. right; 026602-4; etc). 
Hence, it would have been obvious that the anisotropy metric of the combined device of Derode ‘2007 and Angelsen ‘324/Recchia ‘1995 (as shown in rejection of claim 39) is related to scattering of at least two orientations of the ultrasound transducer array (as shown by Angelsen ‘324/Recchia ‘1995) and that each of the scattering is shown to be related to the scattering mean free paths (shown by Derode ‘2007). 
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Dayton ‘727, Lediju ‘2011, and/or Li ‘2016, and Angelsen ‘324/Recchia ‘1995 to include the features of Derode ‘2007 in order to measure locally the diffusion constant of an acoustic pulsed wave propagating in a strongly disordered 2D medium.
 
Claim 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton ‘727, Lediju ‘2011, and/or Li ‘2016, in view of Derode et al. (US 2011/0125014, hereinafter Derode ‘014).
In re claim 47, Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 fail to teach wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to detect the presence of angiogenesis based on the property of the vascular network.
Derode ‘014 teaches wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to detect the presence of angiogenesis based on the property of the vascular network (0247-0250). 
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Dayton ‘727, Lediju ‘2011, and/or Li ‘2016 to include the features of Derode ‘014 in order to offer better diagnostics. 
In re claim 46, Derode ‘014 teaches wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to detect or diagnose a tumor based on the property of the vascular network (0247-0250). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-37, 39, 40, 42, 44, 46-48 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793